

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 21

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Specter (for

			 himself, Mr. Corzine,

			 Mr. Lautenberg, Mr. Schumer, and Ms.

			 Snowe) introduced the following joint resolution; which was read

			 twice and referred to the Committee on

			 Armed Services

		

		JOINT RESOLUTION

		Recognizing Commodore John Barry as the

		  first flag officer of the United States Navy.

	

	

		Whereas

			 John Barry, American merchant marine captain and native of County Wexford,

			 Ireland, volunteered his services to the Continental Navy during the American

			 War for Independence and was assigned by the Continental Congress as captain of

			 the Lexington, taking command of that vessel on March 14, 1776, and later

			 participating in the victorious Trenton campaign;

		Whereas

			 the quality and effectiveness of Captain John Barry’s service to the American

			 war effort was recognized not only by George Washington but also by the enemies

			 of the new Nation;

		Whereas

			 Captain John Barry rejected British General Lord Howe’s flattering offer to

			 desert Washington and the patriot cause, stating: Not the value and

			 command of the whole British fleet can lure me from the cause of my

			 country.;

		Whereas

			 Captain John Barry, while in command of the frigate Alliance, successfully

			 transported French gold to America to help finance the American War for

			 Independence and also won numerous victories at sea;

		Whereas

			 when the First Congress, acting under the new Constitution of the United

			 States, authorized the raising and construction of the United States Navy, it

			 was to Captain John Barry that President George Washington turned to build and

			 lead the new Nation’s infant Navy, the successor to the Continental Navy of the

			 War for Independence;

		Whereas

			 Captain John Barry supervised the building of his flagship, the U.S.S. United

			 States;

		Whereas

			 on February 22, 1797, President Washington personally conferred upon Captain

			 John Barry, by and with the advice and consent of the Senate, the rank of

			 Captain, with Commission No. 1, United States Navy, dated June

			 7, 1794;

		Whereas

			 John Barry served as the senior officer of the United States Navy, with the

			 title of Commodore (in official correspondence), under

			 Presidents Washington, John Adams, and Jefferson;

		Whereas

			 as commander of the first United States naval squadron under the Constitution

			 of the United States, which included the U.S.S. Constitution (Old

			 Ironsides), John Barry was a Commodore, with the right to fly a broad

			 pendant, which made him a flag officer; and

		Whereas

			 in this sense it can be said that Commodore John Barry was the first flag

			 officer of the United States Navy: Now, therefore, be it

		

	

		That Commodore John Barry is recognized,

			 and is hereby honored, as the first flag officer of the United States

			 Navy.

		

